Citation Nr: 0701118	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-12 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States Code 
(Montgomery GI Bill or Chapter 30 benefits).

ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 2000 to 
April 2002.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2004 rating decision by the 
Education Center at the Atlanta, Georgia Regional Office 
("RO") of the Department of Veterans Affairs ("VA") that 
denied the veteran's claim for educational assistance under 
Chapter 30 of the Montgomery GI Bill.


FINDINGS OF FACT

1.  The veteran was discharged from the Air Force in April 
2004, after serving 20 months and 23 days of her obligated 
period of service of 4 years.

2.  The record reflects the veteran was separated from the 
Air Force honorably for pregnancy or childbirth.


CONCLUSION OF LAW

The requirements for payment of education benefits under 
Title 38, United States Code, Chapter 30, have not been met.  
38 U.S.C.A § 3011 (West 2002); 38 C.F.R. § 21.7042(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address its 
duty to assist under the Veterans Claims Assistance Act 
("VCAA").  The VCAA provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, upon further 
review, it is not clear that such notice is required in this 
case because the benefits sought are found in Chapter 30 of 
Title 38, and Chapter 1606 of Title 10, United States Code.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In addition, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case 
and therefore no further duty to assist exists.  The VCAA 
does not affect matters on appeal when the issue is limited 
to statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2002) (VCAA not applicable where law, not the factual 
evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law).

The basic facts in this case are not in dispute.  The veteran 
had active service from July 2002 to April 2004.

The veteran asserts that she is entitled to Chapter 30 
benefits because she entered service after June 30, 1985, and 
received an honorable discharge after at least 20 months of 
an initial obligation.  She has applied for basic educational 
assistance benefits under the provisions of Chapter 30, which 
provide, inter alia, an educational assistance program to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates or 
meeting certain other criteria.  38 U.S.C.A. § 3011 (2002); 
38 C.F.R. §§ 21.7040, 21.7042 (2006).

An individual may establish eligibility for basic educational 
assistance based on service on active duty under the 
following terms, conditions and requirements as listed in 38 
C.F.R. § 21.7042(a):

(1) The individual must after June 30, 1985, either (i) first 
become a member of the Armed Forces, or (ii) first enter on 
active duty as a member of the Armed Forces;

(2) Except as provided in 38 C.F.R. § 21.7042(a)(5) the 
individual must (i) serve at least three years of continuous 
active duty in the Armed Forces, or (ii) in the case of an 
individual whose initial period of active duty is less than 
three years, serve at least two years of continuous active 
duty in the Armed Forces;

(3) Except as provided in 38 C.F.R. § 21.7042(a)(6), the 
individual before completing the service requirements of this 
paragraph must either (i) complete the requirements of a 
secondary school diploma (or an equivalency certificate), or 
(ii) successfully complete 12 semester hours in a program of 
education leading to a standard college degree; and

(4) After completing the service requirements of this 
paragraph the individual must (i) continue on active duty, or 
(ii) be discharged from service with an honorable discharge, 
or (iii) be released after service on active duty 
characterized by the Secretary concerned as honorable 
service, and (A) be placed on the retired list, or (B) be 
transferred to the Fleet Reserve or Fleet Marine Corps 
Reserve, or (C) be placed on the temporary disability retired 
list, or (iv) be released from active duty for further 
service in a reserve component of the Armed Forces after 
service on active duty characterized by the Secretary 
concerned as honorable service.

(5) An individual who does not meet the requirements of 
paragraph (a)(2) of this section is eligible for basic 
educational assistance when he is discharged or released from 
active duty (i) for a service-connected disability, or (ii) 
for a medical condition which preexisted service on active 
duty and which VA determines is not service connected, or 
(iii) under 10 U.S.C.A. § 1173 (hardship discharge), or (iv) 
for convenience of the Government (A) after completing at 
least 20 continuous months of active duty if his initial 
obligated period of active duty is less than three years, or 
(B) after completing 30 continuous months of active duty if 
his initial obligated period of active duty is at least three 
years, or (v) involuntarily for the convenience of the 
Government as a result of a reduction in force, as determined 
by the secretary of the military department concerned in 
accordance with regulations prescribed by the Secretary of 
Defense, or (vi) for a physical or mental condition that was 
not characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense.

(6) An individual who does not meet the requirements of 38 
C.F.R. § 21.7042(a)(3) nevertheless is eligible for basic 
educational assistance if he (i) was on active duty on August 
2, 1990, and (ii) completes the requirements of a secondary 
school diploma (or an equivalency certificate) before October 
29, 1994.

(7) An individual whose active duty meets the definition of 
that term found in 38 C.F.R. § 21.7020(b)(1) (iv), and who 
wishes to become entitled to basic educational assistance, 
must have elected to do so before July 9, 1997. For an 
individual electing while on active duty, this election must 
have been made in the manner prescribed by the Secretary of 
Defense.  For individuals not on active duty, this election 
must have been submitted in writing to VA.

Because the evidence shows that the veteran entered active 
military duty in July 2000, she has satisfied 38 C.F.R. § 
21.7042(a)(1).  However, inasmuch as the veteran's DD Form 
214 shows that she served for 20 months and 23 days, the 
evidence does not show that she served at least 30 months of 
continuous active duty of her four year obligated period of 
active duty, as is required under 38 C.F.R. § 21.7042(a)(2).

As noted above, 38 C.F.R. § 21.7042(a)(2) provides an 
exception for veterans who meet the requirements of 38 C.F.R. 
§ 21.7045(a)(5).  However, the evidence does not show that 
the veteran was discharged or released from active duty for a 
service-connected disability; for a medical condition which 
preexisted service on active duty and which VA determined was 
not service-connected; for a hardship discharge; 
involuntarily for the convenience of the Government as a 
result of a reduction in force; or, for a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct but 
did interfere with the individual's performance of duty.  The 
record reflects that the reason for the veteran's separation 
from service was pregnancy or childbirth.

A veteran may also establish eligibility by showing, in part, 
that she was involuntarily separated after February 2, 1991, 
or was separated pursuant to voluntary separation incentives 
under 10 U.S.C.A. § 1174(a), 1175.  38 U.S.C.A. §§ 3018A, 
3018B; 38 C.F.R. § 21.7045.  In this case, the veteran was 
discharged after February 2, 1991, but not involuntarily, as 
defined; thus she is not eligible for Chapter 30 benefits 
under 38 U.S.C.A. § 3018A.  She also is not eligible for 
Chapter 30 benefits under 38 U.S.C.A. § 3018B because there 
is no evidence that she was discharged pursuant to voluntary 
separation incentives.

The Board has no option but to decide this case in accordance 
with the applicable law; thus, there is no option but to deny 
the claim.  Simply put, the United States Supreme Court has 
held that payments of money from the Federal Treasury are 
limited to those authorized by statute.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990); 
Davenport v. Principi, 16 Vet. App. 522 (2002).  In other 
words, Congress enacts federal laws authorizing monetary 
benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; and the benefit cannot be awarded, regardless 
of the circumstances.  Because the claimant failed to meet 
the service requirements as prescribed by law, the claim must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Thus, the Board, while sympathetic to the 
veteran's argument, is unable to provide a legal remedy.

ORDER

Entitlement to educational assistance under Chapter 30 is 
denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


